370 U.S. 288 (1962)
GRUMMAN
v.
UNITED STATES.
No. 436.
Supreme Court of United States.
Argued April 19, 1962.
Decided June 18, 1962.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
David Rein argued the cause for petitioner. With him on the briefs was Joseph Forer.
Bruce J. Terris argued the cause for the United States. With him on the brief were Solicitor General Cox, Assistant Attorney General Yeagley and Kevin T. Maroney.
PER CURIAM.
The judgment is reversed. Russell v. United States, 369 U.S. 749.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN dissent for the reasons stated in their dissenting opinions in Russell v. United States, 369 U.S. 749, 779, 781.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.
MR. JUSTICE WHITE took no part in the decision of this case.